Bloodworth, J.
Twice lias this case been before the Supreme Court. See Shaw v. Probasco, 139 Ga. 481 (77 S. E. 577), and Probasco v. Shaw, 144 Ga. 416 (87 S. E. 466). Under the principles announced in those decisions, when applied to the facts on the last trial, no ground of the motion for a new trial shows error that requires a reversal of the judgment. The principles of law involved have been definitely-settled by the foregoing decisions; and as the evidence on the last trial is sufficient to support the verdict then rendered, the judge did not err in overruling the motion for a new trial.

Judgment affirmed.


Luke, J., concurs. Broyles, O. J., dissents.